Citation Nr: 1412039	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  92-22 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a fracture to the distal third of the right tibia and fibula.  

2.  Entitlement to service connection for a thoracic spine disability, to include as secondary to service-connected residuals of a fracture of the right tibia and fibula. 

3.  Entitlement an increased initial rating for a mood disorder with depressive features, rated as noncompensably disabling prior to January 25, 2012, 50 percent disabling from January 25, 2012 to August 29, 2012, and 70 percent disabling thereafter. 

4.  Entitlement to an initial rating in excess of 30 percent for residuals of a status post right total knee replacement. 

5.  Entitlement to an initial compensable rating for shortening of the right lower extremity.  

6.  Entitlement to an initial compensable rating for a residual scar of a right total knee replacement.  

7.  Entitlement to an effective date earlier than June 26, 2000 for the award of service connection for a mood disorder with depressive features.  

8.  Entitlement to an effective date earlier than August 23, 2012 for the award of service connection for residuals of a status post total knee replacement. 

9.  Entitlement to an effective date earlier than August 23, 2012 for the award of service connection for shortening of the right lower extremity. 

10.  Entitlement to an effective date earlier than August 23, 2012 for the award of service connection for a residual scar of a right total knee replacement.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from March 1999, June 2002, and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In October 2004, April 2010, November 2011, June 2012, and September 2013, the Board remanded the case for further action by the originating agency. The case has now returned to the Board for additional appellate action.

In November 2013, the Veteran filed claims for entitlement to service connection for coronary artery disease (CAD) and entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the need for another remand in this case (which has been previously remanded five times and originates from a rating decision issued 15 years ago), but finds that a remand is necessary to ensure compliance with the September 2013 remand instructions.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App 268 (1998).

At the time of the September 2013 remand, the record contained references to evidence not in the claims file including a duty to assist letter identified in a September 2012 supplemental statement of the case (SSOC) as issued on "8-23-1."  According to the September 2012 SSOC, the duty to assist letter asked the Veteran to submit records of private treatment and to complete medical release forms to allow VA to request records from the State of Ohio Public Employees Retirement Benefits (PERS) and records associated with worker's compensation benefits and a personal injury settlement.  The references to missing evidence indicated that the record before the Board was not complete.  The September 2013 remand ordered that the AOJ should obtain any outstanding relevant evidence not contained in the record and associate it with the Veteran's paper or virtual claims file.  If no evidence was located, the AOJ was to contact the Veteran and request the evidence and releases described in the "8-23-1" letter.  Finally, the AOJ was ordered to readjudicate the claim. 

Unfortunately, the case has returned to the Board with no indication that the development ordered in the September 2013 remand was ever completed.  The Board recently contacted the Cleveland RO and obtained a copy of a temporary file, but the temporary file also does not document compliance with the Board's remand.  Instead, the temporary file contains an October 2013 notice of disagreement initiating appeals with respect to a September 2012 rating decision, and a November 2012 request from the Veteran's representative for copies of evidence referenced in the September 2012 SSOC.  The temporary file also contains records of recent VA and private treatment.  

The Board truly regrets that a final decision cannot be rendered in this case, but finds that a sixth remand is necessary to ensure the completeness of the record and to respond to the new evidence contained in the Veteran's temporary file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant evidence not already contained in the record and associate it with the Veteran's paper or virtual claims file, including:

a)  Records of treatment from all VA facilities dated after August 29, 2012;

b)  Any evidence added to a temporary file after March 5, 2013 (the date the temporary file in possession of the Board was copied and shipped); and, 

c)  A copy of the letter identified in the September 2012 SSOC as issued on "8-23-1."

All attempts to obtain the evidence identified above must be fully documented in the claims file.  If unable to locate any outstanding evidence, create a memorandum detailing the steps taken to obtain the records.  

2.  Contact the Veteran and ask that he provide medical release forms to allow VA to obtain records of treatment for the disabilities on appeal from any private health care providers.  Additionally, ask that the Veteran provide releases to allow VA to obtain records from the State of Ohio pertaining to his retirement and worker's compensation benefits. 

3.  If proper medical release forms are received, obtain relevant records from the appropriate medical and state facilities.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.  

4.  After completing the above development, provide the Veteran and his representative with copies of the evidence specified in the November 2012 Privacy Act request and any additional evidence that is obtained in response to the Board's current remand.  

5.  Then, issue a statement of the case (SOC) to the Veteran and his representative on the issues of entitlement to increased initial ratings and earlier effective dates for the awards of service connection for a mood disorder with depressive features, residuals of a status post right total knee replacement, shortening of the right lower extremity, and a residual scar of a right total knee replacement.  The Veteran should also be informed of the requirements to perfect an appeal with respect to these issues.  

6.  If the Veteran perfects an appeal with respect to the claims included in the SOC, ensure that all indicated development is completed before the case is returned to the Board.

7.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



